Title: To Alexander Hamilton from George Washington, 27 August 1793
From: Washington, George
To: Hamilton, Alexander



Philada. Augt. 27th. 1793.
Dear Sir,

You would oblige me by draughting an answer to the enclosed Address from Richmond (Virginia). If you can conveniently do it, to go by the Post of tomorrow, it would be wished; if not, it will do very well against Friday’s Post.
If you are not engaged & will take dinner with me today I should be glad of your Company. Govr. Blount & Genl Pickens will be here.
Yours always & sincerely

Go: Washington

